James Advantage Funds 1349 Fairground Road Xenia, Ohio 45385 April 10, 2017 VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-1520 Re: James Advantage Funds (the  Registrant ) File Nos. 811-08411, 333-37277 Filing pursuant to Rule 497(j) Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, (the 1933 Act), the Registrant hereby certifies that the final Prospectus and Statement of Additional Information with respect to the above-referenced Registrant effective April 3, 2017 do not differ from those filed electronically via EDGAR with Post-Effective Amendment No. 44 (Accession No. 0001398344-17-004445) on April 3, 2017. Sincerely, /s/_ Thomas L. Mangan Thomas L. Mangan Secretary
